Title: To Benjamin Franklin from Peter Collinson, 3 July 1750
From: Collinson, Peter
To: Franklin, Benjamin


My Worthy Friend B: Franklin
Lond. July 3d: 1750
I received thy Letter from the Trustees and Bill per £100 on Jno Gurnell & Company which is accepted. I was really unwilling to undertake a New affair haveing so little Time to spare and yett I was as Unwilling so Benevolent a Design should suffer for want of my Concurrence. I have therefore procured your Value of Books of Whiston who I would willingly hope is an Honest Man. I Acquainted him and showed Him the Constitutions. He has promissed Mee to Encourage so Laudable a Work, He will contribute on his part in the price of his Books. I shall be well pleased If you find it so. Some Instruments I procured of Adams but was of such a Length I could not pack them in your Trunk—so was obliged to ask the favour of E. Bland to putt them up and He had no package but with the Goods of Capt. John Dagenworthy of Trent Town so please to send for them. The Parcell is Directed in thy Name.
The Other Instruments are in Hand to come per Next Ship.
But the most Difficult task is behind to provide a Sett of Instruments (besides what you have) for a Course of Lectures. In the first place I don’t remember any Book but Disaguliers but I will Informe my Self and when Wee have found an Author next I shall consider about the Instruments and Give you the List and Value of them.
In the Trunk will be found the Remainder of the Last Order of Lib[rary] Company. For the sake of package I was Obliged to Mix the Books, but they will be Easily found by the bills of Parcells. The Nat[ural] His[tory] of Barbados was not time to gett bound. A Second Vol. of the Popes is pub[lished] but the Author desires it may not be bound up untill a few More Sheets is Deliver’d to compleat it to a Certain Period. So may come per Next.
The whole Designe of the Academy is generally Approved by all my Ingenious knowing Friends and all Wish its prosperity but three Things are remarked that they Wish may not prove Illconveniencys.
1st. They Think you Grasp at too much your Plans to Large for a Begining.
  2d. Your Nearness to the Capital may prove a Snare to the youth in many Respects.
  3dly. If you take In West Indians they will be bad Examples, and Corrupt the Morals and Manners of your youth.
I need say no more to my Friend Mans- N-B-on the Constitutions which is in the Trunk.
I am with much Esteem thy Sincere Friend
P Collinson
  

It gives Mee great Concern to hear of the 3d fatal Shock of that Great and Good Man J. Logan. I Lament Him as my Friend and as General Loss to his Country but such is the Course of Nature, such the Will of Heaven.
I was in hopes to have sent thee some Coppys of thy Electrical papers now printed, I have delay’d the full completion in hopes of those papers on the Doctrine of Points.

